 

Exhibit 10.33

 

December 17, 2016

 

Saverio La Francesca, M.D.
84 October Hill Road, Suite 1
Holliston, MA 01746

 

Dear Saverio:

 

This letter will confirm our agreement that, effective as of the date of this
letter (the "Effective Date"), Biostage, Inc., a Delaware corporation (the
"Company") and you shall be entitled to the following contractual rights, in
addition to any rights specifically provided in the Employment Agreement between
you and the Company, dated April 8. 2014 ("Employment Agreement"), and subject
further to any requirements under the Company's Certificate of Incorporation or
By-laws and to any equity rights you may have in the Company:

 

1.Effective on June 1, 2017, you will be elevated to the title of "President and
Chief Medical Officer" of the Company.

 

2.Subject to the general authority of the Chief Executive Officer and the Board
of Directors, you will have significant strategic and management input, and
broader directional authority, with respect to the development and execution of
the Company's submission process with respect to the anticipated filing by the
Company with the U.S. Food and Drug Administration of an Investigational New
Drug application for its esophageal implant.

 

3.In connection with elevation to the President title referenced above, on or
promptly following such date, you will be provided with a grant of additional
stock options or other equity award commensurate with such elevation having
time-based and/or performance based vesting conditions, and will be subject to
the terms and conditions of the Company's 2013 Equity Incentive Plan, as
amended, your timely execution of a stock options agreement evidencing the
grant, and the approval of, the Compensation Committee of the Board of Directors
of the Company.

 

4.In order to ensure success in the elevated position, in contemplation of and
as a condition to such elevation. the Company will engage an outside management
and executive leadership specialist to work with you through a program tailored
to the position, and you agree to positively participate and successfully
complete such a program.

 

The above terms are not intended to and should not be construed as terminating,
modifying or waiving any terms in the Employment Agreement, and to the extent
that any of the above terms conflict with any term in the Employment Agreement,
the term in this side letter shall control. You agree that nothing in this side
letter is a material change to the terms and conditions of your employment that
affects any of the restrictive covenants in the Employment Agreement. The terms
are contingent upon your continuing to be employed by the Company at the time
the Company's obligation to perform occurs and subject to the terms of the
Employment Agreement.

 

 

 

 

This side letter is governed by the laws of the Commonwealth of Massachusetts.

 

Sincerely,

 

Biostage, Inc.

 

/s/ James McGorry   By: James McGorry   Title: President and Chief Executive
Officer  

 

Accepted and Agreed:

 

/s/ Saverio LaFrancesca, M.D.

  Saverio LaFrancesca, M.D.  

 



 

